DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2021 has been entered.

 Response to Arguments
The applicant's arguments filed 06/28/2021 have been fully considered but they are not found persuasive for the following reasons.
Applicant argues the novelty/rejection of claim 1 that ”Ethington and Mathur do not teach: "tuning, by the one or more processors, one or more algorithms utilized in the cognitive analysis to increase accuracy of the cognitive analysis, based on applying training data generated by continuously comparing the historical data, the real time data, and the agricultural data from the controlled environment." Page 9 of Applicant’s reply.
Regarding Applicant’s assertion on Page 9 of the reply that “Ethington does not disclose the use of training data”, Examiner disagrees. Although Ethington doesn’t explicitly recite “training data”, Ethington teaches an agriculture intelligence computer system that performs modeling (i.e. an algorithm) using a variety of data sources, including the previously recited historical data, real time data, and the agricultural data form the controlled environment, to make agricultural recommendation. Ethington at paragraph 35-37 and 44. That is, Ethington teaches a cognitive analysis is performed utilizing an algorithm based on applying the historical data, the real time data, and the agriculture data from the 
Mathur teaches a “precision agriculture system [that] may receive the data from the variety of data sources as a corpus of data, may pre-process the corpus of data to create training data, and may, through the use of machine learning, create one or more models that may be used to identify alerts relating to crops and recommended courses of action” (emphasis added). Mathur at paragraph 24. That is, similarly to Ethington, Mathur teaches machine learning (i.e. algorithm) using training data from a variety data sources to create models used in agriculture recommendations/predictions. However, Mathur further teaches that “[o]nce the models have been created, precision agriculture system 250 may further train the models and/or create new models, based on receiving new training data” (emphasis added). Mathur at paragraph 57. In other words, Mathur teaches tuning, or updating, the models based on new training data. Mathur goes on to specify how the new training data is used in the tuning, or updating, of the models, stating “the new training data may include, in addition to the data discussed above in relation to the corpus of data, data from user devices 210 that are being used by farmers. This data may include information relating to actions taken in particular situations on a farm and the results of those actions. For example, assume that precision agriculture system 250 recommends, to a particular farmer, that a particular chemical be sprayed in a particular plot on the farmer's farm based on data from one or more sensor devices 220 on the farmer's farm. Assume that the spraying occurred and that the farmer indicates, to precision agriculture system 250 and via a user device 210, that the spraying occurred. Assume further that precision agriculture system 250 determines that the issue is not resolved. In this situation, precision agriculture system 250 may update one or more models based on this information” (emphasis added). Mathur at paragraph 57. That is, if the new training data – which includes the previous data - indicates that previous recommendations/predictions did not solve various issues, then the models are updated accordingly in order to provide better recommendations in the future (i.e. increase the models accuracy). Determining whether a previous recommendation worked necessarily involves 
Applicant argues the novelty/rejection of independent claims 18 and 20 similarly to claim 1 as discussed above and are not considered persuasive for similar reasons to those given above for claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethington et al., U.S. Patent Application Publication No. 2016/0232621 (hereinafter Ethington) in view of Mathur et al., U.S. Patent Application Publication No. 2016/0253595 (hereinafter Mathur).
Regarding claims 1, 18, and 20, taking claim 1 as exemplary, Ethington teaches a computer-implemented method, comprising: 
obtaining, by one or more processors, real time data related to a given agricultural site by continuously monitoring remote data collection entities at the given agricultural site, wherein the remote [Receiving field specific and environmental data 170 (i.e. related to a given agriculture site), including satellite devices 146, weather stations, and various sensors (e.g. anemometer 135, rain gauge 136) Paragraphs 35-36, 136-137; FIG. 1 and 4], and base line data relevant to the given agriculture site [Obtaining field specific data that includes production history and yield (i.e. base line data). Paragraphs 81, 85, 136];
determining, by the one or more processors, which data of the real time data can be utilized in subsequent agronomy decision-making [Identifying, using the field definition data, a subset of the input data (i.e. field specific and environmental data) that is associated with the field region and can, thereby, be utilized for a subsequent recommendation. Paragraph 272; FIG. 6]; 
accumulating, by the one or more processors, a portion of the real time data in a data store [The field-specific and environmental data is stored in a data source. Paragraph 135], based on a timestamp of the portion of the real time data indicating that the portion of the real time data is no longer current and is historical data [Historical data is retrieved over a specific period of time/dates. Paragraphs 167; 278; See also paragraphs 191, 198. Therefore, the field-specific and environmental data is stored/accumulated based on the dates (i.e. timestamps) of the data, which indicates the historical nature of the data.]; 
in response to receiving a request for an agronomical recommendation regarding the given agricultural site from a client, querying, by the one or more processors, at least one computing resource accessible over a communications network, for agricultural data from a controlled environment [In response to receiving a grower request 401 for a recommended activity for a field (i.e. given site) from a user device 114 (i.e. client), communicating with database servers (i.e. computing resources) for field specific data and environmental data 170, including crop phenology source (i.e. data from a controlled environment). Paragraphs 36, 155-156]; 
generating, by the one or more processors, based on a cognitive analysis of the historical data, the real time data that can be utilized, the agricultural data from the controlled environment, and the base line data at least one agricultural model [The system generates, based on analysis the field-specific and environmental data, field condition data (i.e. models). Paragraphs 37, 44. For example, forecast models and moisture models are generated. Paragraphs 48, 62, and 65. Further, various reports (i.e. models) are also generated based on field condition data, field-specific (e.g. production history, yield (i.e. base line data)) and environmental data. Paragraphs 73, 81, and 85]; 
determining, by the one or more processors, based on the agricultural model, the agronomical recommendation regarding the given agricultural site [The system determines a variety of recommendations regarding the field condition data (i.e. models). Paragraph 138]; and 
transmitting, by the one or more processors, the agronomical recommendation to the client [The recommended agricultural activity 190 is transmitted back to the user device 114. Paragraphs 159, 181; FIG. 4].
Further regarding claim 18, Ethington teaches a computer program product comprising: a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing the method above [Paragraph 285].
Further regarding claim 20, Ethington teaches a system comprising: a memory [Memory 210]; one or more processors in communication with the memory [Processor 205]; and program instructions executable by the one or more processors via the memory to perform the method above [Paragraph 144; FIG. 2].
Ethington doesn’t teach obtaining base line data relevant to the given agriculture site comprising Normalized Difference Vegetation Index data that is used to generate the at least one agricultural model. Ethington further doesn’t teach tuning, by the one or more processors, one or more algorithms utilized in the cognitive analysis to increase accuracy of the cognitive analysis, based on applying training data generated by continuously comparing the historical data, the real time data, and the agricultural data from the controlled environment.
In the same field of providing agriculture recommendations, Mathur teaches obtaining base line data relevant to the given agriculture site comprising Normalized Difference Vegetation Index data and generating, based on a cognitive analysis of the base line data, at least one agricultural model [External data, including normalized difference vegetation index (NDVI) data, is obtained from external data sources and the precision agriculture system analyzes this data to create/generate models. Mathur at paragraphs 23-24, 47, 48, 51, 54; FIGS. 1A and 4]. Using data from variety of sources improves farm operations and decision making [Mathur at paragraph 22]. Therefore, it would have been obvious to a 
Mathur further teaches tuning, by the one or more processors, one or more algorithms utilized in the cognitive analysis to increase accuracy of the cognitive analysis [The created models (i.e. algorithms) are further trained (i.e. tuned). Mathur at paragraph 57], based on applying training data generated by continuously comparing the historical data, the real time data, and the agricultural data from the controlled environment [The models are further trained (i.e. tuned) based on new training data from the data corpus and devices in use by the farmers. Mathur at paragraphs 23 and 57. The data sources are looked at to determine if issues have been resolved following previous recommendations/prediction at update models accordingly (i.e. comparing the historical data, the real time data, and the agricultural data form the controlled environment). See Mathur at paragraph 57.]. A person of ordinary skill in the art, would have recognized that updating a model based on new training data further increases the usefulness/accuracy of future recommendations/predictions. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the agriculture intelligence computing system of Ethington so that modeling further includes, tuning, by the one or more processors, one or more algorithms utilized in the cognitive analysis to increase accuracy of the cognitive analysis, based on applying training data generated by continuously comparing the historical data, the real time data, and the agricultural data from the controlled environment, as taught by Mathur, in order to increases the usefulness/accuracy of future recommendations/predictions .

Regarding claim 2 and 19, taking claim 2 as exemplary, Ethington and Mathur teach the computer-implemented method of claim 1, wherein the agricultural model is selected from the group consisting of: a crop map, a crop growth model, a productivity map, and a weed map [The system generates a crop growth model. Ethington at Paragraph 59.].

Regarding claim 3, Ethington and Mathur teach the computer-implemented method of claim 1, wherein the remote data collection entities are selected from the group consisting of: one or more geographic information systems [Ethington at Paragraph 33], one or more global positioning system [Ethington at Paragraph 269], and one or more sensor in at least one Internet of Things device.

Regarding claim 4, Ethington and Mathur teach the computer-implemented method of claim 1, wherein the at least one computing resource accessible over a communications network, for the agricultural data from the controlled environment comprises a phenotyping platform and the agricultural data comprises phenotypic data [The database servers comprise crop phenology sources that provide crop phenology data. Ethington at Paragraphs 36 and 222].

Regarding claim 5, Ethington and Mathur teach the computer-implemented method of claim 1, wherein the generating the at least one agricultural model comprises applying a prescription map formula to generate a prescription maps for one or more of: soil type requirements, weeds regions requirements, fertilizer required region requirements, or water irrigation requirements [The model generation includes generation of a starter application recommendation map (i.e. prescription map for fertilizer required region requirements) (Ethington at Paragraphs 251 and 257) and water management map indication recommended water actions (i.e. prescription map for water irrigation requirements) (Ethington at Paragraphs 262 and 268)].

Regarding claim 6, Ethington and Mathur teach the computer-implemented method of claim 1, wherein the at least one agricultural model a prescription map and an exploratory agronomy model, wherein the generating the at least one agricultural model comprises: for each one of the prescription map and the exploratory agronomy model, applying, by the one or more processors, a cognitive application programming interface to the historical data, the real time data that can be utilized, and the agricultural data [The generated models include a starter application recommendation map and a water management map (i.e. prescription map and an exploratory agronomy model) wherein the map generation uses the field specific data, environmental data, and the field condition data. Ethington at Paragraphs 251, 257, 262, 268. Obtaining this data comprises apply a system API requests (i.e. cognitive API).  Ethington at Paragraphs 142 and 143].

Regarding claim 7, Ethington and Mathur teach the computer-implemented method of claim 6, further comprising: generating, by the one or more processors, from the prescription map and the exploratory agronomy model, cognitive linking templates [The generated starter application recommendation map and a water management map (i.e. prescription map and an exploratory agronomy model) various data relationships (i.e. cognitive linking templates) – for example, the starter application recommendation is used to estimate residue value and the water management map is used to estimate yield loss. Ethington at Paragraphs 255 and 262]; and storing, by the one or more processors, the cognitive linking templates in the data store as historical data [The system generated information is stored in the database. Ethington at Paragraph 43].

Regarding claim 8, Ethington and Mathur teach the computer-implemented method of claim 7, wherein the at least one computing resource accessible over the communications network comprises the data store and the agricultural data from the controlled environment comprises the cognitive linking templates [The databases included the data generated from internal data source (e.g. the advisors noted in claim 7 that generated the various estimates, or cognitive linking templates). Ethington at Paragraph 36].

Regarding claim 9, Ethington and Mathur teach the computer-implemented method of claim 6, wherein the exploratory agronomy model is specific to a given crop [The model is based on field specific data, which includes the crop type and variety. Ethington at Paragraph 35. Therefore, the model is specific to the given crop for the field].

Regarding claim 10, Ethington and Mathur teach the computer-implemented method of claim 9, wherein the agricultural data comprises forward looking data, and wherein the generating from the historical data, the real time data that can be utilized, and the agricultural data from the controlled [Revenue advisor provides various guidance regarding revenue, including profit estimates and prices, which are for maximizing profitability. Ethington at Paragraph 233].

Regarding claim 11, Ethington and Mathur teach the computer-implemented method of claim 10, wherein the agronomical recommendation regarding the given agricultural site comprises guidance to maximize yield and profitability of the given crop [Revenue advisor provides various guidance on yield estimations and profit estimates. Ethington at Paragraph 233].

Regarding claim 12, Ethington and Mathur teach the computer-implemented method of claim 4, wherein the generating from the historical data, the real time data that can be utilized, and the agricultural data from the controlled environment, at least one agricultural model, comprises: deriving, by the one or more processors, relationships between the real time data that can be utilized, and the historical data; and analyzing, by the one or more processors, phenotype data model maps in the phenotypic data retrieved from the phenotyping platform [The model generation includes deriving planting recommendations based on current and historical data (i.e. relationships between real time and historical data). Ethington at Paragraphs 186, 187, 191. The model generation also includes analyzing the received crop phenology data. Ethington at Paragraphs 221, 222].

Regarding claim 13, Ethington and Mathur teach the computer-implemented method of claim 12, wherein the agronomical recommendation comprises an instruction to adjust a planting mix based on historic yields and predicted weather patterns [The starter application advisor recommends the amount of fertilizer to apply during planting (Ethington at Paragraph 251) based on prior yields (Paragraph 253) and predicted weather (Ethington at Paragraph 256).].

Regarding claim 14, Ethington and Mathur teach the computer-implemented method of claim 1, wherein cognitively analyzing the real time data comprises applying, by the one or more processors, visual recognition application programming interfaces to images comprising the real time data that can be utilized [Analyzing the current data includes applying the field heath advisor (i.e. visual recognition API) to the image for the particular field. Ethington at Paragraphs 115-116, 221-222].

Regarding claim 15, Ethington and Mathur teach the computer-implemented method of claim 14, further comprising: utilizing, by the one or more processors, the visual recognition application programming interfaces to identify parameters from the group consisting of: sunlight intensity, water quality, carbon dioxide proportion in air, nutrients, air humidity, temperature, drought symptoms, and salinity [The field health advisor (i.e. visual recognition API) identifies biomass health (i.e. nutrient parameters). Ethington at Paragraphs 115-116, 221-222].

Regarding claim 17, Ethington and Mathur teach the computer-implemented method of claim 16, wherein the base line data further comprises data selected from a group consisting of: productivity maps, earlier analysis report, and yield maps [The received field specific data includes the production history and yield. Ethington at Paragraph 35 and 85; See also Mathur at paragraphs 23, 30-32].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123